Citation Nr: 0032867	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  97-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of residuals of a right ankle injury, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for gouty arthritis, to 
include swelling and pain in both feet and a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1977 to 
November 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Residuals of a right ankle injury are manifested by marked 
limitation of motion in the right ankle.


CONCLUSION OF LAW

The appellant is in receipt of the maximum schedular 
evaluation for residuals of a right ankle injury.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5010-5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residuals of a right ankle injury.

In May 1995, service connection for residuals of a right 
ankle injury was granted and assigned a noncompensable 
evaluation.  The appellant disagreed with and perfected an 
appeal as to the assignment of the noncompensable evaluation.  
In July 1996, the evaluation was increased to 10 percent, and 
in January 1997 it was increased to 20 percent back to the 
date of claim.

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
remains open as long as the rating schedule provides for a 
higher evaluation and the appellant has not withdrawn his 
appeal.  Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  We conclude, as did the 
RO, that the condition addressed have not significantly 
changed and uniform ratings are appropriate in this case.  
Fenderson v. Brown, 12 Vet. App. 119 (1999).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and 
Supplemental Statements of the Case issued in during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  Service 
medical records were obtained for both periods of active 
service and associated with the claims folder.  All 
identified and relevant medical treatment and examination 
records have been obtained, including those from the private 
medical examiner identified by the appellant.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  VA 
examinations were conducted in October 1994, January 1995, 
and May 1996, and a copy of the reports associated with the 
file.  Furthermore, there is no indication from the appellant 
or the representative that there is outstanding evidence 
which would be relevant to this claim.

The appellant contends that his right ankle disability 
warrants a 100 percent evaluation because it along with his 
left ankle and foot pain, has interfered with his ability to 
do his job.  In April 1998, the appellant reported to a 
private examiner that he was no longer able to work because 
he was unable to stand for any period of time due to his feet 
and knees.  (Since the appellant has not contended that he is 
unemployable due to his service connected disability alone, 
the Board has not considered entitlement to a total rating 
based on individual unemployability).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The Board has also considered the application of 38 C.F.R. 
§§ 4.40 and 4.45 when rating this disability.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings, it will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a; Diagnostic 
Code 5003 (2000).

When limitation of motion of the ankle is marked, a 20 
percent evaluation is warranted.  When limitation of motion 
of the ankle is moderate, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a; Diagnostic Code 5271 (2000).

The appellant is in receipt of the maximum schedular rating 
for this disability from the date of claim.  The Board has 
reviewed the evidence of record, including the VA 
examinations, private medical evidence, and VA Medical Center 
treatment records.  In the absence of any evidence of 
ankylosis, no other rating criteria is applicable for rating 
this disability.  Consideration of his functional limitation 
under 38 C.F.R. §§ 4.40, 4.45 (2000) does not assist the 
appellant as the U. S. Court of Appeals for Veterans Claims 
(hereinafter Court) has established that the DeLuca 
provisions are applicable to limitation of motion, and the 
appellant is already in receipt of the maximum evaluation for 
limitation in range of motion.  Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  Thus, further discussion of the particular 
medical findings for range of motion during the pendency of 
the appeal would not benefit the appellant in the absence of 
any evidence of ankylosis.

The Board has also considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

The Court has held that where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, an increased rating for 
residuals of a right ankle injury is denied.


ORDER

An increased rating for residuals of a right ankle injury is 
denied.


REMAND

The appellant is service connected for residuals of a right 
ankle injury, which is evaluated as traumatic arthritis.  
However, the medical evidence of record has variously 
characterized the condition existing in the service-connected 
right ankle as degenerative arthritis, osteoarthritis, gouty 
arthritis, inflammatory arthritis, or possibly Reiter's 
syndrome.  

The appellant contends that the inservice injuries to his 
right and left ankles have caused his current arthritic 
condition, be it gouty arthritis or inflammatory arthritis.  
The appellant was twice seen in service regarding his left 
ankle.  A minor twisted ankle was diagnosed in October 1983, 
and in March 1989 he was seen for decreased range of motion 
in the left ankle without a history of trauma.  His 
separation examination had reported normal lower extremities, 
but this examination was conducted in February 1989, prior to 
the March 1989 complaint.  In January 1995, the examiner 
appeared to relate each diagnosis to old strain.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a Remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board has 
reviewed the Statement of the Case issued in May 1996, and 
finds that the appellant was advised of the requirements for 
establishing service connection for the claimed disabilities.  
However, in his VA Form-9, the appellant contended that gouty 
arthritis in multiple joints was the result of inservice 
injury to his right and left ankles, and he specifically 
contended that this association was supported in the medical 
evidence before the RO.  The Board's review of the claims 
folder does not reveal that any examiner has made such an 
association, but recent examiners are no longer 
characterizing the right ankle disability as traumatic 
arthritis.  Furthermore, no examiner has been asked to 
clarify whether there is any relationship between the post-
service systemic gouty or inflammatory arthritis and the 
service connected traumatic arthritis in the right ankle.  A 
medical examination or opinion is necessary if the evidence 
of record contains evidence of current disability, evidence 
that the disability may be associated with service, and when 
there is not sufficient medical evidence to make a decision 
on the claim.  The Board finds that a medical opinion is 
necessary since the record contains evidence of systemic 
arthritis that may be associated with the service-connected 
traumatic arthritis.  Furthermore, the duty to assist 
mandates that the appellant be given notice of any medical 
evidence not previously provided that is necessary to 
substantiate his claim.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This Remand serves as notice of the evidence necessary to 
substantiate the claims.  The appellant is advised that if he 
has any evidence that would cure this defect, he must submit 
it.

As for his service connection claims, service connection 
generally requires medical evidence of a current disability; 
evidence of incurrence or aggravation of a disease or injury 
in service as provided by either lay or medical evidence, as 
the situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 
(1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000). 

Competent, credible evidence that gouty arthritis, 
inflammatory arthritis, or Reiter's syndrome is related to 
inservice injuries to either the right or the left ankle or 
related to traumatic arthritis in the right ankle has not 
been presented.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be returned 
to a VA examiner specializing in 
rheumatology.  After review of the claims 
folder, an opinion should be rendered as 
to whether gouty arthritis, inflammatory 
arthritis, or Reiter's syndrome is as-
likely-as-not related to inservice 
injuries to the right or the left ankle, 
or traumatic arthritis in the right 
ankle.  In addition, is there any 
relationship between the current 
inflammatory arthritis and any event 
inservice, including infections.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals


 



